COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Felton
Argued at Salem, Virginia


TONY DEWAYNE PATTERSON
                                          MEMORANDUM OPINION * BY
v.   Record No. 0355-02-3             JUDGE RUDOLPH BUMGARDNER, III
                                             NOVEMBER 5, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Mosby G. Perrow, III, Judge

           David E. Wright, Assistant Public Defender,
           for appellant.

           Jennifer R. Franklin, Assistant Attorney
           General (Jerry W. Kilgore, Attorney General,
           on brief), for appellee.


     The trial court convicted Tony Dewayne Patterson of

possession of cocaine with intent to distribute.     He contends

the evidence failed to prove he possessed the cocaine.      Finding

the evidence sufficient, we affirm.

     We view the evidence and all reasonable inferences

therefrom in the light most favorable to the Commonwealth.

Commonwealth v. Taylor, 256 Va. 514, 516, 506 S.E.2d 312, 313

(1998).   An undercover police officer was working an unrelated

assignment at a convenience store.    The defendant approached him

and offered to sell $20 worth of cocaine.   The officer needed


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
backup assistance so he told the defendant he had to go back

inside the store.    The defendant said to hurry up because he was

leaving, but he sat on the sidewalk and waited for the officer

to return.

     After other officers arrived, the undercover officer

arrested the defendant.    An officer found four individually

wrapped rocks of cocaine.   They were between an air hose and the

wall of the building approximately eighteen inches from where

the defendant sat.   The undercover officer saw no other person

in the immediate area where the defendant was seated.   Testimony

showed that drug dealers often "stash" their supplies of drugs

away from their persons.    That technique prevents a purchaser

from snatching the supply during a transaction and prevents

police from finding a large quantity of drugs if they arrested

the dealer during a sale.

     The defendant agreed with the officer's testimony except he

denied saying "crack" or to hurry up because he was leaving.

The defendant denied possessing the drugs or knowing they were

behind the air hose.   He testified he offered to sell the

officer drugs as a ruse to steal money from him.   The defendant

did not have any drugs on his person.

     The defendant offered to sell cocaine and then waited,

although he claimed to be in a hurry.   The individually wrapped

rocks of cocaine were eighteen inches from where he waited.     No

one came near the defendant.    The trial court could conclude the
                               - 2 -
defendant was waiting to conclude the sale he negotiated.      The

cocaine near him was his "stash" from which he planned to

fulfill his part of the agreement.

     The trial court disbelieved the defendant's testimony that

the offer to sell cocaine was a ruse to steal money.    "In its

role of judging witness credibility, the fact finder is entitled

to disbelieve the self-serving testimony of the accused and to

conclude that the accused is lying to conceal his guilt."

Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d
233, 235 (1998) (citation omitted).   The trial court could also

infer reasonably that the cocaine had sufficient value not to be

abandoned or left carelessly in the area where found.    See

Collins v. Commonwealth, 13 Va. App. 177, 180, 409 S.E.2d 175,

176 (1991).

     The evidence permitted the finding that the defendant

possessed cocaine.   Accordingly, we affirm.

                                                   Affirmed.




                              - 3 -